PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pajaro, Cliff
Application No. 16/569,174
Filed: 12 Sep 2019
For: METHOD FOR IMPROVING GAME STREAMING PERFORMANCE IN THE CLOUD

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition to revive under 37 CFR 1.137(b), filed 10 December 2020, which is being treated under the unintentional provisions of 37 CFR 1.137(a)1. 

The petition is GRANTED.

This application became abandoned for failure to timely pay the required issue fee on or before 09 December 2020, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed 09 September 2020.  Accordingly, the date of abandonment of this application is 10 December 2020.  A Notice of Abandonment was mailed 28 December 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of the required issue fee of $1000; 
(2) the petition fee of $2000; and
(3) a statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735. All other inquiries related to processing as a patent should be directed to the Office of Data Management at (571) 272-4200 or 1(888)786-0101.

This application is being referred to the Office of Data Management for processing into a patent. 

/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET



    
        
            
    

    
        1 Effective December 18, 2013, the provisions under 37 CFR 1.137(b) to revive an unintentionally abandoned application were removed and replaced with provisions to revive an unintentionally abandoned application under 37 CFR 1.137(a).